Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is in response to Application No. 15/877,723 filed on January 23, 2018. Specifically, the amendment and arguments filed by applicant on May 13th, 2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13th, 2022 has been entered.
 
Response to Arguments

Applicant's arguments filed regarding the  have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the applicant argues on Pg. 3 of “Remarks” that neither Brothers nor Lin teaches the claim limitation “determining a low-rank approximation for one or more layers of the computational network based at least in part on a set of targets respectively corresponding to a set of tensor approximation residuals, and a rank vector of a set of candidate rank vectors associated with the set of tensor approximation residuals”. The claim limitation of “determining a low-rank approximation for one or more layers of the computational network” is taught by Brothers, but the methodology of determining said low-rank approximation based at least in part on targets and rank vectors that relate to approximation residuals is taught by newly referenced Zeng (US 20190050372 A1). As far as the examiner can tell, all of the arguments the applicant makes are in relation to the above claim limitation not being taught by the previously cited references with no other arguments to address. Please see the §103 rejection section for detailed mapping and claim analysis.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 17-24 have invoked 112(f) for use of the term “means for”.
Regarding claim 17, the claim recites the following limitations: means for determining a low-rank approximation for one or more layers of the computational network based at least in part on a set of targets respectively corresponding to a set of tensor approximation residuals; which has a structure depicted in Fig. 4 of the specification, specifically elements 400, 410, 412, and 414 and Fig. 1.
Regarding claim 20, the claim recites the limitations from claim 17 and additionally adds the following: means for updating a bias associated with the at least one layer. This structure is depicted in Fig. 4, specifically element 406 and Fig. 1. 
Regarding Claim 21, the claim recites the limitations from claim 20 and additionally adds the following: means for applying a vector m to compensate for a mean shift in an output activation of the at least one compressed layer and an output activation of the at least one layer. This structure is depicted in Fig. 4 and Fig. 1 of the specification.
Regarding claim 22, the claim recites the limitations from claim 17 and additionally adds the following: means for determining the low-rank approximation without fine tuning. This structure is depicted in Fig. 4 and Fig. 1 of the specification.
Regarding claim 23, the claim recites the limitations from claim 17 and additionally adds the following: means for determining the low-rank approximation using singular value decomposition. This structure is depicted in Fig. 4 and Fig. 1 of the specification.
Regarding claim 24, the claim recites the limitations from claim 17 and additionally adds the following: means for determining a set of candidate rank vectors that satisfy each residual target of the set of targets respectively corresponding to a set of tensor approximation residuals; means for evaluating each candidate rank vector of the set of candidate rank vectors; and means for selecting a rank vector of the set of candidate rank vectors according to an objective function. This structure is depicted in Fig. 4 and Fig. 1 of the specification.
Claims not specifically mentioned are interpreted by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 14-19, 22-26, and 28-30  are rejected under 35 U.S.C. 103 as being unpatentable over Brothers (US 20160358070 A1) in light of Lin (US 20160328644 A1) and further in view of Zeng (US 20190050372 A1). 
Regarding claim 1, Brothers teaches the following:
a method of operating a computational network, comprising: determining a low-rank approximation for one or more layers of the computational network 
[ (¶0067)  “In another example, the neural network analyzer can apply a low rank matrix approximation using singular value decomposition to reduce the number of operations required.”
	This citation shows Brothers’ teaching of low rank matrix approximation and it being done to reduce number of operations is equivalent to being done to layer(s). ]
	Operating the computational network using the at least one compressed layer
[ (¶0022) “a neural network for an Advanced Driver Assistance System (ADAS) application to be run on a particular mobile hardware” 
	This is an example of operating a network using the at least one compressed layer. ]
What Brothers does not distinctly disclose and is subsequently taught by Lin is seen below: 
Compressing at least one layer of the computational network based at least in part on the low-rank approximation
[ (¶0071) “The weight matrices of the compressed layers may be obtained through low-rank approximation methods” ] 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising automatic tuning of artificial neural networks as taught by Brothers with the layer compression as taught by Lin. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an ability to determine a new configuration of the neural network based off of the available system resources and performance specifications [ Lin (¶0010)- (¶0011) ]. This would facilitate the recognized benefit of achieving a higher level of performance with the same available processing resources. 
	What Brothers/Lin fail to distinctly disclose and is subsequently taught by Zeng is seen below:
based at least in part on a set of targets respectively corresponding to a set of tensor approximation residuals;
[ (¶0007) “Embodiments of the invention minimize the lp-norm of the residual matrix in the subspace factorization of an observed data matrix”
This citation from Zeng, which is in the context of performing low-rank approximation, discusses minimizing the residual values (the residual matrix) of an observed data matrix (equivalent to the data values of the layer). Examiner notes that matrices and tensors are easily convertible to one another and a matrix is considered equivalent to a tensor. ]
[ (¶0063) “Specifically, the iterations performed by pseudocode logic 300 of the illustrated embodiment are terminated when the normalized Frobenius norm of the residual is less than a small tolerance parameter δ>0, that is:…”
	This citation teaches the set of targets and how when the residual values reach that target, the iterations that are trying to improve/converge will then stop. ]
and a rank vector of a set of candidate rank vectors associated with the set of tensor approximation residuals;
[ (¶0039) “Accordingly, target rank 150, such as may comprise a user-defined parameter determined based upon the particular application in which the low-rank matrix approximation is being provided, may be provided for use in the low-rank matrix factorization in lp-norm space (e.g., for finding the low-rank matrix approximation given the observed data matrix and the target rank for the low-rank matrix approximation)”
	This citation teaches the target ranks for the matrices (equivalent to the vectors) and the ranks being associated with a user-defined parameter that corresponds to the residual values.  ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising the neural network tuning system as taught by Brothers/Lin with the low-rank approximation methods as taught by Zeng. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide improved numerical performance and superior performance for computational complexity [ Zeng (¶0009) ]. This would facilitate the recognized benefit of faster computation when performing the tuning operations and improve the speed and/or efficiency of the network overall. 




Regarding claim 2, the method of claim 1 is taught by Brothers/Lin/Zeng as in the rejection for claim 1 above. With the rest of the claim taught by Brother below
	Wherein the low-rank approximation is automatically determined based on a performance metric
[ (¶0022) “Methods and systems to modify and/or optimize neural networks are described herein that automatically tune neural network parameters to achieve required performance. The term “performance,” may be used herein in describing certain aspects of operation of a neural network such as accuracy of the neural network, runtime of the neural network, computational efficiency of the neural network, throughput, and/or power consumption of the neural network” ]
[ (¶0067) “In another example, the neural network analyzer can apply a low rank matrix approximation using singular value decomposition to reduce the number of operations required”]
	

Regarding claim 3, the method of claim 2 is taught by Brothers/Lin/Zeng as in the rejection for claim 2 above. With the rest of the claim taught by Brother below
	Wherein the performance metric includes at least one of an accuracy metric, a completion time metric and a complexity metric.
[ (¶0022) “Methods and systems to modify and/or optimize neural networks are described herein that automatically tune neural network parameters to achieve required performance. The term “performance,” may be used herein in describing certain aspects of operation of a neural network such as accuracy of the neural network, runtime of the neural network, computational efficiency of the neural network, throughput, and/or power consumption of the neural network” 
	To explain further, this citation from brother shows direct performance metrics that relate to accuracy, runtime (completion time metric) and computational efficiency (complexity metric). ]
	
In regards to claim 6, Brothers/Lin/Zeng teaches the limitation method of claim 1 as in the rejection for claim 1 above. Lin continues teaching the following:
wherein the low-rank approximation is determined without fine tuning
 [ (¶0069) “The weight matrices of the compressed layers may be obtained through low- rank approximation methods or by an alternating minimization algorithm” 
	To explain further, Lin explicitly teaches that compressed layers may be obtained through low-rank approximation and also teaches that fine tuning is an optional step and not one that is mandatory. ]
Please see the motivation to combine from claim 1.



Regarding claim 7, the method of claim 1 is taught by Brothers/Lin/Zeng as in the rejection for claim 1 above. With the rest of the claim taught by Brother below
wherein the low-rank approximation is determined using singular value decomposition
[ (¶0067) “In another example, the neural network analyzer can apply a low rank matrix approximation using singular value decomposition to reduce the number of operations required”]
	


In regards to claim 8, the method of claim 1, is taught by Brothers/Lin/Zeng as in the rejection for claim 1 above. Zeng continues teaching the following limitations:
 determining the set of candidate rank vectors, wherein the set of candidate rank vectors satisfy each target of the set of targets;
[ (¶0039) “Accordingly, target rank 150, such as may comprise a user-defined parameter determined based upon the particular application in which the low-rank matrix approximation is being provided”
	This citation from Zeng teaches the rank being comprise from user-defined parameter goals for the low-rank approximation. ]
[ (¶0008) “Such a target rank of the low-rank matrix component is generally readily determinable in practical applications (e.g., video surveillance, machine learning, web search, bioinformatics, dimensionality reduction, signal processing, etc.)” ] 
	evaluating each candidate rank vector of the set of rank vectors and selecting a rank vector of the set of candidate rank vectors based on the evaluations of a minimization function using the set of candidate rank vectors
[ (¶0042) “Having approximated the observed data matrix by deriving a corresponding low-rank matrix estimate of the observed data matrix at block 102, processing according to the illustrated embodiment of flow 100 proceeds to block 103 wherein the low-rank matrix approximation and/or principal components of the observed data matrix, as may be readily extracted from the low-rank matrix approximation, are provided for use in a particular application.”
	This citation from Zeng and the surrounding paragraphs teaches the iterative step of minimizing the residual matrix and then selecting said rank vector that converges upon a solution for the target goal. ]
[ (¶0041) “The ADMM may use iterative steps for providing minimization of the lp-norm of the residual matrix in the subspace factorization, as shown by iteration loop 120 in block 102 of the exemplary embodiment. In operation according to an embodiment implementing iteration loop 120, each iteration of the ADMM comprises solving a l2-subspace decomposition, such as by using the least Frobenius norm solved by the truncated SVD”
	Further support for the above. ]
[  (¶0050) 
	This citation is a paragraph that goes over the minimization function for the low-rank approximation. ]
	Please see the motivation to combine from claim 1.


Regarding claim 9, the claim is similar to claim 1 except for being directed to a different statutory category. The claim is rejected in the same manner with the same art, reasoning and motivations applied. Please see the rejection for claim 1 above to see the detailed analysis and mapping. The limitations of the claim not referenced in claim 1 are taught by Brothers as seen below:
an apparatus of operating a computational network comprising memory and at least one processor coupled to the memory;
[ (¶0006)  “Another embodiment includes an apparatus for tuning a neural network. The apparatus includes a memory storing program code and a processor coupled to the memory. The processor is configured to initiate operations responsive to executing the program code”  ]
Regarding claim 10, the claim is similar to claim 2 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 2 above to see the detailed analysis and mapping.
	
	

Regarding claim 11, the claim is similar to claim 3 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 3 above to see the detailed analysis and mapping.

Regarding claim 14, the claim is similar to claim 6 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 6 above to see the detailed analysis and mapping.


Regarding claim 15, the claim is similar to claim 7 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 7 above to see the detailed analysis and mapping.	



Regarding claim 16, the claim is similar to claim 8 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 8 above to see the detailed analysis and mapping.


Regarding claim 17, Brothers teaches the following:
 An apparatus of operating a computational network, comprising: means for determining a low-rank approximation for one or more layers of the computational network 
[ (¶0006) “Another embodiment includes an apparatus for tuning a neural network. The apparatus includes a memory storing program code and a processor coupled to the memory. The processor is configured to initiate operations responsive to executing the program code” ]
[ (¶0067)  “In another example, the neural network analyzer can apply a low rank matrix approximation using singular value decomposition to reduce the number of operations required.”
	This citation shows Brothers’ teaching of low rank matrix approximation and it being done to reduce number of operations is equivalent to being done to layer(s). ]
means for operating the computational network using the at least one compressed layer
[ (¶0022) “a neural network for an Advanced Driver Assistance System (ADAS) application to be run on a particular mobile hardware” 
	This is an example of operating a network using the at least one compressed layer. ]
What Brothers does not distinctly disclose and is subsequently taught by Lin is seen below: 
means for compressing at least one layer of the computational network based at least in part on the low-rank approximation
[ (¶0071) “The weight matrices of the compressed layers may be obtained through low-rank approximation methods” ] 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising automatic tuning of artificial neural networks as taught by Brothers with the layer compression as taught by Lin. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an ability to determine a new configuration of the neural network based off of the available system resources and performance specifications [ Lin (¶0010)- (¶0011) ]. This would facilitate the recognized benefit of achieving a higher level of performance with the same available processing resources. 
	What Brothers/Lin fail to distinctly disclose and is subsequently taught by Zeng is seen below:
based at least in part on a set of targets respectively corresponding to a set of tensor approximation residuals;
[ (¶0007) “Embodiments of the invention minimize the lp-norm of the residual matrix in the subspace factorization of an observed data matrix”
This citation from Zeng, which is in the context of performing low-rank approximation, discusses minimizing the residual values (the residual matrix) of an observed data matrix (equivalent to the data values of the layer). Examiner notes that matrices and tensors are easily convertible to one another and a matrix is considered equivalent to a tensor. ]
[ (¶0063) “Specifically, the iterations performed by pseudocode logic 300 of the illustrated embodiment are terminated when the normalized Frobenius norm of the residual is less than a small tolerance parameter δ>0, that is:…”
	This citation teaches the set of targets and how when the residual values reach that target, the iterations that are trying to improve/converge will then stop. ]
and a rank vector of a set of candidate rank vectors associated with the set of tensor approximation residuals;
[ (¶0039) “Accordingly, target rank 150, such as may comprise a user-defined parameter determined based upon the particular application in which the low-rank matrix approximation is being provided, may be provided for use in the low-rank matrix factorization in lp-norm space (e.g., for finding the low-rank matrix approximation given the observed data matrix and the target rank for the low-rank matrix approximation)”
	This citation teaches the target ranks for the matrices (equivalent to the vectors) and the ranks being associated with a user-defined parameter that corresponds to the residual values.  ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising the neural network tuning system as taught by Brothers/Lin with the low-rank approximation methods as taught by Zeng. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide improved numerical performance and superior performance for computational complexity [ Zeng (¶0009) ]. This would facilitate the recognized benefit of faster computation when performing the tuning operations and improve the speed and/or efficiency of the network overall.
Regarding claim 18, the claim is similar to claim 2 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 2 above to see the detailed analysis and mapping.
	
Regarding claim 19, the claim is similar to claim 3 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 3 above to see the detailed analysis and mapping.
	
Regarding claim 22, the claim is similar to claim 6 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 6 above to see the detailed analysis and mapping.


Regarding claim 23, the claim is similar to claim 7 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 7 above to see the detailed analysis and mapping.
	


Regarding claim 24, the claim is similar to claim 8 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 8 above to see the detailed analysis and mapping.


Regarding claim 25, the claim is similar to claim 1 except for being directed to a different statutory category. The claim is rejected in the same manner with the same art, reasoning and motivations applied. Please see the rejection for claim 1 above to see the detailed analysis and mapping. The limitations of the claim not referenced in claim 1 are taught by Lin as seen below:
A non-transitory, computer readable medium having executable code for operating a computational network, comprising code to:
[ (¶0013) “Another aspect discloses a non-transitory computer-readable medium having non-transitory program code recorded thereon which, when executed by the processor(s), causes the processor(s) to perform operations” ]


Regarding claim 26, the non-transitory computer readable medium of claim 25 is taught by Brothers/Lin/Zeng as in the rejection for claim 25 above. With the rest of the claim taught by Brother below
	Determine the low-rank approximation automatically based on a performance metric	
[ (¶0022) “Methods and systems to modify and/or optimize neural networks are described herein that automatically tune neural network parameters to achieve required performance” ]
	The performance metric comprising at least one of an accuracy metric, a completion time metric and a complexity metric
[ (¶0022) “Methods and systems to modify and/or optimize neural networks are described herein that automatically tune neural network parameters to achieve required performance. The term “performance,” may be used herein in describing certain aspects of operation of a neural network such as accuracy of the neural network, runtime of the neural network, computational efficiency of the neural network, throughput, and/or power consumption of the neural network” ]
	
Regarding claim 28, the claim is similar to claim 6 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 6 above to see the detailed analysis and mapping.
	

Regarding claim 29, the claim is similar to claim 7 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 7 above to see the detailed analysis and mapping.
	

Regarding claim 30, the claim is similar to claim 8 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 8 above to see the detailed analysis and mapping.




Claims 4, 5, 12, 13, 20, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers/Lin/Zeng in light of Annapureddy (US 20160217369 A1).

Regarding claim 4, Brothers/Lin/Zeng teaches the limitation method of claim 1 as in the rejection for claim 1 above. What Brothers/Lin/Zeng does not distinctly disclose and is instead taught by Annapureddy is seen below:
 wherein the compressing at least one layer includes updating a bias with the at least one layer
[ (¶0095) “where Bj is a bias term, and Zk is an activation vector of the added layer of neurons”   
	To explain further, this citation from Annapureddy and the entire section consisting of (¶0095) explains use of bias values after compressing a layer. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system comprising the neural network tuning system as taught by Brothers/Lin/Zeng with the layer compression methods as taught by Annapureddy. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a smaller memory footprint and significantly fewer operations which results in faster inference run-time [ Annapureddy (¶0039) ]. This would facilitate the recognized benefit of faster computation when performing the tuning operations and improve the speed and/or efficiency of the network overall.
Regarding claim 5, Brothers/Lin/Zeng/Annapureddy teach the limitation Method of claim 4 as in the rejection for claim 4 above. Annapureddy continues teaching the following:
wherein the bias is updated by applying a vector ‘m’ to compensate for a mean shift in an output activation of the at least one compressed layer and an output activation of the at least one layer.
 [ (¶0080) “The number of parameters before compression may be equal to the number of elements in the weight matrix W=nm, plus the bias vector, which is equal to m.”  
This citation from Annapureddy and the surrounding paragraphs explains that this is a compensation that is provided after compressing the layer. ]
[ (¶0096) “To make sure that the effective transformation of compressed convolution layers (Equation 5) is a close approximation to the transformation of the original convolution layer, the weight matrices of the compressed layers may be chosen so as to reduce or minimize the approximation error”
Further support for the above citation, with the equation including the bias term. ]
	Please see the motivation to combine in the rejection to claim 4 above.
	

Regarding claim 12, the claim is similar to claim 4 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 4 above to see the detailed analysis and mapping.

Regarding claim 13, the claim is similar to claim 5 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 5 above to see the detailed analysis and mapping.

Regarding claim 20, the claim is similar to claim 4 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 4 above to see the detailed analysis and mapping.

Regarding claim 21, the claim is similar to claim 5 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 5 above to see the detailed analysis and mapping.

Regarding claim 27, the claim is similar to claim 5 except for it being directed to a different statutory category. The claim is rejected with the same art, reasoning and motivations applied. Please see the rejection for claim 5 above to see the detailed analysis and mapping.

	


Conclusion
The following is prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190086501 A1 – Method and magnetic resonance apparatus for image reconstruction with trimmed auto calibrating k-space estimated based on structured matrix completion that teaches low-rank approximation and residual calculation




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123